Citation Nr: 0912512	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-16 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from October 1951 to 
September 1953.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that granted service connection and 
assigned a zero percent (noncompensable) disability rating 
for bilateral hearing loss, effective from December 30, 2005.  

In his substantive appeal, the Veteran indicated both that he 
was requesting a personal hearing at the RO before a Veterans 
Law Judge and that he wanted the appeal to be sent to the 
Board without a hearing.  In June 2007, the RO contacted the 
Veteran by telephone and he clarified that he did not want a 
personal hearing.  Consequently, the appeal is ready for 
review by the Board. 


FINDINGS OF FACT

1.  In December 2005, the veteran's bilateral hearing loss 
was manifested by speech recognition of 100 percent in the 
right ear and 96 percent in the left ear and an average pure 
tone threshold loss of 58 decibels in the right ear and 53 
decibels in the left ear.   

2. In May 2006, the veteran's bilateral hearing loss was 
manifested by speech recognition of 88 percent in the right 
ear and 86 percent in the left ear and an average pure tone 
threshold loss of 55 decibels in the right ear and 57 
decibels in the left ear.   
 

CONCLUSION OF LAW

The criteria for an initial compensable rating for the 
veteran's bilateral hearing loss disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.85 and Diagnostic Code 6100, 
4.86 (2008).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Initial Rating For Hearing Loss

A.  The application of the hearing test data to the tables in 
VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history.  38 C.F.R. §§ 4.1, 4.2.  And where, 
as here, entitlement to compensation has been established, 
but a higher initial disability rating is at issue, the 
extent of impairment throughout the entire period, beginning 
with the filing of the claim, must be considered and a 
determination must be made regarding whether "staged" 
ratings are warranted.  See Fenderson v. West, 12 Vet. App. 
119, 126-127 (1999) (when a disability rating is initially 
assigned, separate ratings should be considered for separate 
periods of time, known as staged ratings).  Staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  Here, the objective data 
in the record shows that the Veteran's degree of hearing loss 
remained steady at a noncompensable level during the entire 
rating period.  Thus, staged ratings are not warranted on 
this record.    

A disability rating for hearing impairment (Diagnostic Code 
6100) is determined by applying objective data from audiology 
tests to ratings tables published in the regulations.  
Pursuant to 38 C.F.R. § 4.85, that data must be the results 
from a Maryland CNC controlled speech discrimination test and 
a puretone audiometer test.  The results for each ear are 
applied against the tables set forth in the regulations to 
determine the correct hearing impairment disability rating.  
See 38 U.S.C.A. § 1155 (authorizing the Secretary to create 
schedules for disability ratings based on the average 
impairments of earning capacity); 38 C.F.R. § 4.85(a) 
(establishing which tests are required for hearing impairment 
examinations).  

The veteran was given the required tests in December 2005 and 
May 2006 with the following results:  


Decemb
er
2005
        
May
2006


Right 
Ear
Left 
Ear
Right 
Ear
Left 
Ear
Maryland CNC 
Controlled 
Speech 
Discriminatio
n Test


100%

96%

88%

86%

Audiometric 
Test 
(measured in 
decibels)

1000 
HERTZ

10

10

10

15

2000 
HERTZ
60
30
30
55

3000 
HERTZ
70
80
85
70

4000 
HERTZ
90
90
95
85







Average 
Score
58
53
55
57


First, the data from the December 2005 VA hearing test will 
be analyzed.  Using Table VI of 38 C.F.R. § 4.85, with 
respect to the veteran's right ear, the score for his speech 
discrimination test (100%) and the average score for his 
audiometric test (58) intersect to yield the hearing acuity 
"numeric designation" of Roman numeral II.  Similarly, the 
test scores for his left ear (speech discrimination of 96% 
and average audiometric score of 53) intersect to yield a 
hearing acuity "numeric designation" of Roman numeral I.  
Those Roman numerals are then applied to Table VII in 38 
C.F.R. § 4.85, which sets forth the percentage evaluation for 
hearing impairment under Diagnostic Code 6100.  Using Roman 
numeral I for the better ear and Roman numeral II for the 
poorer ear, the result is a zero percent, or noncompensable, 
disability rating.  Since a noncompensable disability rating 
is already assigned to the veteran's hearing loss disability, 
no increased rating is warranted on the basis of the 
December 2005 examination.  

Analyzing the data from the May 2006 compensation and pension 
(C&P) examination produces the same noncompensable disability 
rating.  Using Table VI of 38 C.F.R. § 4.85, with respect to 
the veteran's right ear, the score for his speech 
discrimination test (88%) and the average score for his 
audiometric test (55) intersect to yield the hearing acuity 
"numeric designation" of Roman numeral II.  The test scores 
for his left ear (speech discrimination of 86% and average 
audiometric score of 57) intersect to yield a hearing acuity 
"numeric designation" of Roman numeral II.  Those Roman 
numerals are then applied to Table VII in 38 C.F.R. § 4.85, 
which sets forth the percentage evaluation for hearing 
impairment under Diagnostic Code 6100.  Using Roman numeral 
II for both the better ear and the poorer ear, the result is 
a zero percent, or noncompensable, disability rating.  Since 
a noncompensable disability rating is already assigned to the 
veteran's hearing loss disability, no increased rating is 
warranted on the basis of the May 2006 C&P examination.  

B.  The veteran's arguments  

The June 2006 rating decision contained an erroneous 
statement that the Maryland CNC speech discrimination scores 
from the Veteran's December 2005 audiology tests had not been 
included in that treatment report.  The RO determined that 
because those scores were missing, the other data from that 
audiology exam could not be used to evaluate the Veteran's 
bilateral hearing loss disability.  See 38 C.F.R. § 4.85(a) 
(an examination for hearing impairment for VA purposes must 
include a controlled speech discrimination test (Maryland 
CNC)).  

In his November 2006 notice of disagreement, in an April 2007 
statement, and in his May 2007 substantive appeal, the 
Veteran asserted that if the Maryland CNC test scores from 
the December 2005 audiology examination were missing, he 
should be scheduled for another Maryland CNC speech 
discrimination test.  An additional test was not scheduled.  
The Veteran was not prejudiced by the VA decision not to 
schedule him for another examination.  

First, the report from the Veteran's December 2005 consult 
for hearing aids did, in fact, include speech recognition 
scores from that test.  As noted above, the Veteran's score 
for the right ear was 100 percent and the score for the left 
ear was 96 percent.  

It is true that the report did not identify those speech 
recognition scores as results from the Maryland CNC test and 
that other speech recognition tests exist that are used by 
private audiologists.  But VA regulations require the use of 
the Maryland CNC test for speech discrimination testing.  
Moreover, the December 2005 test was done at the same VA 
Outpatient Clinic in Brevard, Florida, where the May 2006 C&P 
examination testing was done and that report identified the 
speech recognition scores as from the Maryland CNC test.  
Thus, the Board finds that those December 2005 speech 
recognition scores are Maryland CNC test scores.  And as 
discussed above, when those scores were applied against the 
tables set forth in the rating schedule, the result was a 
noncompensable rating.  

Second, even if the December 2005 data were not used in 
evaluating the Veteran's hearing loss disability, a Maryland 
CNC speech discrimination test was given to the Veteran just 
five months later at the May 2006 C&P examination.  As a 
result, another test was not necessary since the record 
contained sufficient evidence from which an evaluation could 
be made.  38 C.F.R. § 3.159(c)(4) (VA will provide a medical 
examination based upon a review of the evidence of record if 
VA determines it is necessary to decide the claim).  And when 
the data from the May 2006 test was used, a noncompensable 
rating was assigned.  
  
The Veteran's representative also argues that because the 
pattern of the Veteran's hearing loss is unusual, he should 
be given an extraschedular rating.  Statement of Accredited 
Representative at 5.  He asserted that the effect of the 
Veteran's unusual pattern of hearing loss would have a 
profound effect on his employment and meets the criteria for 
the application of an extraschedular rating.  Ibid.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
is made.  38 C.F.R. § 3.321(b)(1).  
The threshold determination is whether the disability picture 
presented in the record is adequately contemplated by the 
rating schedule.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  

The record does not establish that the rating criteria are 
inadequate.  First, the schedular criteria does contains 
alternate tables to be used depending upon the pattern of 
hearing loss.  If the pure tone threshold at each of the 
frequencies of 1000 Hertz (Hz), 2000 Hz, 3000 Hz, and 4000 Hz 
is 55 decibels or higher, the Roman numeral designation for 
hearing impairment is determined from either Table VI or 
Table VIa, whichever results in the higher number.  38 C.F.R. 
§ 4.86(a).  Moreover, when the pure tone threshold is 30 
decibels or less at 1000 Hz and 70 decibels or higher at 2000 
Hz, the Roman numeral designation for hearing impairment is 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral, and then that numeral will be 
elevated to the next highest Roman numeral.  38 C.F.R. 
§ 4.86(b).  All other hearing loss patterns are evaluated in 
the manner described in Section I-A.  38 C.F.R. § 4.85(b) 
through (e).  Since the Veteran's hearing loss pattern does 
not fall within the parameters of the criteria under 
38 C.F.R. § 4.86, his pattern of hearing loss disability was 
adequately contemplated by the rating criteria found in 
38 C.F.R. § 4.85.  

Nor do the facts in the record suggest that the Veteran's 
hearing loss disability is exceptional or unusual.  The 
veteran reported to the May 2006 C&P examiner that he has 
difficulty in noisy environments and in small groups, and 
when watching television or at a movie.  None of these 
complaints is extraordinary for a person with a bilateral 
hearing loss disability.  The Veteran did not identify any 
work-related symptoms, let alone symptoms that would have a 
"profound effect" on employment, as claimed by his 
representative.  The record shows that the Veteran was able 
to take the audiometric tests and when the data from those 
tests was applied to the schedular criteria, a disability 
rating was determined.  Thus, the Board finds that the 
schedular criteria are not inadequate for rating this 
veteran's bilateral hearing loss disability.  

Since the veteran's disability picture was adequately 
contemplated by the rating schedule, no referral to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether the veteran's 
disability picture requires the assignment of an 
extraschedular rating is warranted.  Thun, 22 Vet. App. at 
118 (once the Board determined that the claimant's disability 
picture was not characterized as an unusual one, it did not 
err in concluding that he was not entitled to referral for an 
extraschedular rating).   

Finally, the Veteran's representative argues that reasonable 
doubt should be resolved in favor of the Veteran.  When there 
is an approximate balance of positive and negative evidence 
about a claim, reasonable doubt should be resolved in the 
claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 
4.3.  Here, there is no audiometric data in the record to 
support a compensable rating.  As a result, there is no 
reasonable doubt to resolve.  

II.  Duties To Notify And To Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  The 
Veteran's claim arises from his disagreement with the 
disability rating assigned following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, there need 
be no further discussion of the duty to notify.  

The RO assisted the Veteran in substantiating his claim by 
retrieving his claims folder (which contained his service 
treatment records) and by providing him with a C&P audiology 
examination.  

The only assistance requested by the Veteran with respect to 
obtaining evidence to support his claim was his request for a 
new Maryland CNC speech recognition test because he believed 
the scores from his December 2005 VA hearing aid consult had 
not been included in the treatment report.  As discussed in 
Section I-B, above, the Veteran was not prejudiced when VA 
did not schedule another hearing test for him because the 
December 2005 Maryland CNC scores had been included in the 
report that is in the claims folder.  In addition, the 
Veteran was given another Maryland CNC test at the May 2006 
C&P examination.  Since there is credible medical evidence in 
the record from which an evaluation has be determined, no 
additional examination is necessary.  Thus, VA fulfilled its 
duty to assist the Veteran in this appeal.  



ORDER

An initial compensable rating for the Veteran's bilateral 
hearing loss disability is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


